
	
		I
		111th CONGRESS
		1st Session
		H. R. 2561
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Kind (for
			 himself, Mrs. Biggert,
			 Mr. Altmire, and
			 Mr. Hunter) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend section 484B of the Higher Education Act of 1965
		  to forgive certain loans for servicemembers who withdraw from an institution of
		  higher education as a result of service in the uniformed services, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Help Student Soldiers
			 Act.
		2.Loan forgiveness
			 for servicemembersSection
			 484B(e) of the Higher Education Act of 1965 (20 U.S.C. 1091b(e)) is amended to
			 read as follows—
			
				(e)Loan forgiveness
				for servicemembers
					(1)Loan forgiveness
				authorizedWhenever a
				student’s withdrawal from an institution of higher education is necessitated by
				reason of service in the uniformed services, the Secretary shall, with respect
				to the payment period or period of enrollment for which such student did not
				receive academic credit as a result of such withdrawal—
						(A)waive the amounts
				the student is required to return for such payment period or period of
				enrollment under subsection (b)(2); and
						(B)carry out a
				program—
							(i)through the holder
				of the loan, to assume the obligation to repay—
								(I)the outstanding
				principal and accrued interest on any loan assistance awarded to the student
				under part B for such payment period or period of enrollment; minus
								(II)any amount of such loan assistance returned
				by the institution in accordance with subsection (b)(1) for such payment period
				or period of enrollment; and
								(ii)to cancel—
								(I)the outstanding
				principal and accrued interest on the loan assistance awarded to the student
				under part D or E for such payment period or period of enrollment; minus
								(II)any amount of such loan assistance returned
				by the institution in accordance with subsection (b)(1) for such payment period
				or period of enrollment.
								(2)PLUS
				loansNotwithstanding
				paragraph (1), the Secretary may not
				provide loan forgiveness under this subsection for any excepted PLUS
				loan.
					(3)Reimbursement
				for cancellation of Perkins loansThe Secretary shall pay to each institution
				for each fiscal year an amount equal to the aggregate of the amounts of Federal
				Perkins loans in such institutions’s student loan fund which are cancelled
				pursuant to paragraph (1)(B)(ii) for such fiscal year, minus an amount equal to
				the aggregate of the amounts of any such loans so canceled which were made from
				Federal capital contributions to its student loan fund provided by the
				Secretary under section 468. None of the funds appropriated pursuant to section
				461(b) shall be available for payments pursuant to this paragraph. To the
				extent feasible, the Secretary shall pay the amounts for which any institution
				qualifies under this paragraph not later than 3 months after the institution
				files an institutional application for campus-based funds.
					(4)Loan eligibility
				and limits for studentsAny amounts that are returned by an
				institution in accordance with subsection (b)(1), or forgiven or waived by the
				Secretary under this subsection, with respect to a payment period or period of
				enrollment for which a student did not receive academic credit as a result of
				withdrawal necessitated by reason of service in the uniformed services, shall
				not be included in the calculation of a student’s annual or aggregate loan
				limits for assistance under this title, or otherwise affect the student’s
				eligibility for grants or loans under this title.
					(5)DefinitionsIn
				this subsection:
						(A)Excepted PLUS
				loanThe term excepted PLUS loan has the meaning
				given such term in section 493C.
						(B)Service in the
				Uniformed ServicesThe term service in the uniformed
				services has the meaning given such term in section 484C(a).
						(6)Effective
				dateThis subsection shall take effect on July 1,
				2010.
					.
		
